Title: Thomas Jefferson to Bernard Peyton, 20 September 1819
From: Jefferson, Thomas
To: Peyton, Bernard


					
						Dear Sir
						
							Monticello
							Sep. 20. 19.
						
					
					The messenger who carried my letter of the 18th to the post office brought me on his return your’s of the 9th. you will see by that that I had anticipated your kind offers of service by asking your name to a note which had been indorsed by Colo Nicholas. since that Jefferson observed to me that by making the note payable to him and his endorsing it, it would lighten your responsibility, as it would be seen that your endorsement was merely to satisfy the ceremony of a town endorser. desirous of rendering this favor as little onerous to you as possible, I inclose such a note and pray you to use it instead of the other which may be cancelled.   the confidence I expressed in that letter of my safety as security for Colo Nicholas, cannot but be a little affected by what is said on that subject in your letter. yet when I consider that he must know the liens he has given on his property for non-usurious debts, and that he can have no motive for mistating them, I feel a strong confidence in the solemnity of his assurances. the bank of the US.  has consented to take your bond with the addition of a 3d person, and to accept my grandson as the 3d person on my making him competent by a conveyance of lands to him in trust for securing this debt; all of which  is done ang and goes by this mail to mr Marx instead of a renewal of the Notes. the date of the bond is of the 15th inst. the day the 1st note fell due. ever and affectionately your’s
					
						
							Th: Jefferson
						
					
				